08/12/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs August 2, 2022

                TRIMON J. PRUITT v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Madison County
                      No. C-20-252        Kyle Atkins, Judge
                     ___________________________________

                           No. W2021-01214-CCA-R3-PC
                       ___________________________________

A Madison County jury convicted the Petitioner, Trimon J. Pruitt, of one count of second
degree murder, and the trial court sentenced him to serve twenty-four years, at 100%. The
Petitioner appealed, and this court affirmed his conviction and sentence. State v. Trimon
Pruitt, No. W2018-00039-CCA-R3-CD, 2019 WL 1501552, *1 (Tenn. Crim. App., at
Jackson, Apr. 4, 2019), Tenn. R. App. P. 11 application denied (Tenn. Aug 19, 2019). The
Petitioner filed an untimely petition for post-conviction relief, which the post-conviction
court dismissed after a hearing. We affirm the post-conviction court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and TIMOTHY L. EASTER, J., joined.

William J. Milam, Jackson, Tennessee, for the appellant, Trimon J. Pruitt.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Senior
Assistant Attorney General; Jody S. Pickens, District Attorney General; and Alfred L.
Earls, Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                         I. Facts

        This case arises from a gang related murder that occurred in 2015. For this killing,
a Madison County grand jury indicted the Petitioner on charges of first degree murder and
a jury convicted the Petitioner of second degree murder. This court affirmed the conviction
on appeal. State v. Trimon Pruitt, No. W2018-00039-CCA-R3-CD, 2019 WL 1501552,
*1 (Tenn. Crim. App., at Jackson, Apr. 4, 2019), Tenn. R. App. P. 11 app. denied (Tenn.
Aug 19, 2019).
        The Petitioner filed a pro se petition for post-conviction relief on September 3, 2020.
In it, he acknowledged that his post-conviction petition was untimely, but he asked to be
allowed to proceed with the filing. The Petitioner said he had made several unsuccessful
attempts to contact his attorney (“Counsel”), who had not informed him that his Rule 11
application had been denied. The post-conviction court held a hearing on the filing.

       During the hearing, the State asked the post-conviction court to dismiss the petition
as time barred. The State noted that the Tennessee Supreme Court had denied the
Petitioner’s permission to appeal on August 19, 2019, and that the Petitioner had not filed
his post-conviction petition until August 31, 2020. The State asserted that it was filed
beyond the applicable one-year statute of limitations and should be dismissed.

       The Petitioner’s attorney stated that the date that the case was formally closed was
on September 3, 2019, making the Petitioner’s post-conviction filing timely. He asked to
present proof. The post-conviction court on the record indicated that the Petitioner’s
attorney had handed him a document from “tncourts.gov” that indicated that the case was
closed on September 3, 2019. The post-conviction court allowed the Petitioner to present
proof regarding the filing date.

       The Petitioner testified that he turned in his petition for post-conviction relief on
August 31, 2020, but that it was not stamped filed until September 3, 2020. He said that
Counsel, who also represented him during the appellate process, did not communicate
frequently with him. After his trial, Counsel said that he would file an appeal, which
Counsel did. The Petitioner, however, never received a copy of the decision from the Court
of Criminal Appeals. Counsel did tell him that he would file a Rule 11 application for
permission to appeal with the Tennessee Supreme Court, but the Petitioner was never given
any notice whether the application had been granted or denied. The Petitioner also noted
that, during this time frame, the pandemic caused his facility to be locked down for long
periods of time, which impeded communication.

       During cross-examination, the Petitioner testified that he had access to Westlaw and
the law library at the prison facility.

        The post-conviction court dismissed the petition as time barred. After looking at all
the evidence, the relevant statute, and the supreme court orders extending the statute of
limitations under some pandemic-related instances, the court stated, “I don’t know that I
have any choice but to dismiss the petition.” It is from this judgment that the Petitioner
now appeals.

                                         II. Analysis
                                              2
       On appeal, the Petitioner asserts that the post-conviction court erred when it
dismissed his petition as untimely. He asserts that his attorney never informed him that the
Tennessee Supreme Court had denied his request for permission to appeal. He asks this
court to reverse the post-conviction court’s finding that his petition was untimely filed.

       A post-conviction petitioner has one year from “the date of the final action of the
highest state appellate court” in which to file a petition for relief. T.C.A. § 40-30-102(a)
(2018). “Time is of the essence of the right to file a petition for post-conviction relief.” Id.
Untimely filing of a post-conviction petition extinguishes a petitioner’s post-conviction
claims. Id. Tennessee Code Annotated section 40-30-102 subpart (b) states that “[n]o
court shall have jurisdiction to consider a petition filed after the expiration of the limitations
period” and then sets out the following three exceptions to this rule:

       (1) The claim in the petition is based upon a final ruling of an appellate court
       establishing a constitutional right that was not recognized as existing at the
       time of trial, if retrospective application of that right is required. The petition
       must be filed within one (1) year of the ruling of the highest state appellate
       court or the United States supreme court establishing a constitutional right
       that was not recognized as existing at the time of trial;

       (2) The claim in the petition is based upon new scientific evidence
       establishing that the petitioner is actually innocent of the offense or offenses
       for which the petitioner was convicted; or

       (3) The claim asserted in the petition seeks relief from a sentence that was
       enhanced because of a previous conviction and the conviction in the case to
       which the claim is asserted was not a guilty plea with an agreed sentence,
       and the previous conviction has subsequently been held to be invalid, in
       which case the petition must be filed within one (1) year of the finality of the
       ruling holding the previous conviction to be invalid.

T.C.A. § 40-30-102(b). In addition, the Tennessee Supreme Court has held the statute of
limitations for filing a post-conviction petition should be tolled in limited circumstances
when “strict application of the statute of limitations would deny a defendant a reasonable
opportunity to bring a post-conviction claim and thus, would violate due process.”
Williams v. State, 44 S.W.3d 464, 468 (Tenn. 2001) (citing Burford v. State, 845 S.W.2d
204 (Tenn. 1992)).

      This case does not fall within the three exceptions set forth in Tennessee Code
Annotated section 40-30-102(b) that allow for the filing of a petition for post-conviction
                                                3
relief outside the one-year statute of limitations, and our review of the record does not show
that the Petitioner was “denied the reasonable opportunity to assert a claim in a meaningful
time and manner.” Seals v. State, 23 S.W.3d 272, 279 (Tenn. 2000).

       The Petitioner had one year from “the date of the final action of the highest state
appellate court to which an appeal is taken” to file his petition for post-conviction relief.
T.C.A. § 40-30-102(a). This court filed its opinion on April 4, 2019, and the Tennessee
Supreme Court denied permission to appeal by order on August 19, 2019. Therefore, the
Petitioner had until August 19, 2020, to file his petition for post-conviction relief. He says
he filed it on August 31, 2020, but it was not stamp filed until September 3, 2020. The
petition was untimely. Accordingly, we conclude that the petition for post-conviction relief
should be dismissed as time-barred, and we have no jurisdiction to review the merits of the
Petitioner’s claims. See Jonathan Adams v. State, No. E2012-00297-CCA-R3-PC, 2013
WL 1187654, at *3 (Tenn. Crim. App., at Knoxville, Mar. 21, 2013), Tenn. R. App. P. 11
application denied (Tenn. Aug. 14. 2013).

                                      III. Conclusion

       Based on the foregoing, we affirm the post-conviction court’s judgment.



                                              ____________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE




                                              4